 



Exhibit 10.2
EXECUTION COPY
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”), dated as of December 21,
2007, is made by and among Wood River Partners, L.P. and Wood River Partners
Offshore, Ltd. (the “Wood River Entities”), Endwave Corporation (the “Company”)
and, solely for purposes of Section 7.1 hereof, Arthur J. Steinberg, not
individually but solely in his capacity as the Receiver of the Wood River
Entities and certain related parties (the “Receiver”).
Recitals
     A. The Wood River Entities currently beneficially own 4,102,247 shares of
Endwave Common Stock.
     B. The Company desires to purchase 2,502,247 of such shares (the “Shares”)
from the Wood River Entities on the terms and subject to the conditions set
forth in this Agreement.
     C. The Wood River Entities desire to sell the Shares to the Company on the
terms and subject to the conditions set forth in this Agreement.
     D. The Company and the Receiver have entered into an Amended and Restated
Settlement Agreement, dated as of December 20, 2007 (the “Settlement Agreement”)
and a Registration Rights Agreement, dated as of May 17, 2007 (as amended by
this Agreement, the “Registration Rights Agreement”).
     E. Pursuant to the Settlement Agreement, the Wood River Entities and the
Company (collectively, the “Parties”) and the Receiver (for the limited purposes
stated above) have agreed to enter into this Agreement.
Agreement
     In consideration of the foregoing and the covenants and agreements
contained, in this Agreement, the Settlement Agreement and the Registration
Rights Agreement, and intending to be legally bound hereby, the Parties hereby
agree as follows:
     1. Agreement To Sell And Purchase.
     On the terms and subject to the conditions set forth in this Agreement, at
the Closing (as hereinafter defined) the Company shall purchase from Wood River
Partners, L.P. 1,980,071 Shares and from Wood River Partners Offshore, Ltd.
522,176 Shares for a purchase price per Share in cash equal to the lower of (a)
$6.83 and (b) the lowest price per share, before any deductions of commissions,
fees or expenses, paid by purchasers of the remaining 1,600,000 shares of
Endwave Common Stock beneficially owned by the Wood River Partners Offshore,
Ltd. (the “Remaining Shares”) in the transactions contemplated by
Section 5.1(d). On the terms

1.



--------------------------------------------------------------------------------



 



and subject to the conditions set forth in this Agreement, the Wood River
Entities shall sell such Shares to the Company in exchange for such purchase
price.
     2. Closing, Delivery And Payment.
          2.1 Closing. The closing of the sale and purchase of the Shares under
this Agreement (the “Closing”) shall take place at 10:00 a.m. Eastern Standard
Time on the business day following satisfaction (or waiver) of all of the
conditions to Closing (other than those that by their nature will be satisfied
at the Closing) set forth in Section 5, at the offices of Cooley Godward Kronish
llp, 101 California Street, Fifth Floor, San Francisco, California 94111 or at
such other time or place as the Company and the Receiver may mutually agree
(such date is hereinafter referred to as the “Closing Date”).
          2.2 Delivery. At the Closing,
               (a) the Wood River Entities will deliver the Shares to
ComputerShare Trust Co., N.A., the transfer agent for the Company’s common
stock, by causing the Shares to be transferred to the Company by book-entry;
               (b) the Company shall make payment of the purchase price for the
Shares to the Wood River Entities by wire transfer of immediately available
funds to the account(s) specified in writing by the Receiver to the Company; and
               (c) the Receiver, on behalf of the Wood River Entities, shall
make the payment to the Company that are required to be made at the Closing
pursuant to the Settlement Agreement.
     3. Representations And Warranties Of The Company.
          The Company hereby represents and warrants to the Wood River Entities
as follows:
          3.1 Requisite Power and Authority. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all necessary power and authority to execute and deliver this
Agreement and the Settlement Agreement and to carry out their provisions. All
action on the Company’s part required for the lawful execution and delivery of
this Agreement and the Settlement Agreement has been taken. Upon their execution
and delivery, this Agreement and the Settlement Agreement will be valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) as limited by general
principles of equity that restrict the availability of equitable remedies. The
execution and delivery by the Company of this Agreement and the Settlement
Agreement, and the consummation by the Company of the transactions contemplated
hereunder and thereunder, will not, with or without the giving of notice or the
passage of time or both violate the provisions of any constitution, law,
ordinance, principle of common law, regulation, statute or treaty (“Legal
Requirement”) of any foreign, federal, state, local or other governmental
authority or regulatory body or any court or other tribunal (“Governmental
Body”).

2.



--------------------------------------------------------------------------------



 



          3.2 No Consent Required. No consent, authorization, approval, order,
license, certificate or permit or act of or from, or declaration or filing with,
any Governmental Body or any party to any contract, agreement, instrument, lease
or license to which the Company or any of its subsidiaries is a party, is
required for the execution, delivery or performance by the Company of this
Agreement or any of the other agreements, instruments and documents being or to
be executed and delivered hereunder or in connection herewith or for the Company
to consummate the transactions contemplated hereby.
     4. Representations And Warranties Of The Receiver.
          The Receiver, on behalf of the Wood River Entities, hereby represents
and warrants to the Company as follows:
          4.1 Requisite Power and Authority. The Wood River Entities have all
necessary power and authority to execute and deliver this Agreement and the
Settlement Agreement and to carry out their provisions. All action on the
Receiver’s and the Wood River Entities’ part required for the lawful execution
and delivery of this Agreement and the Settlement Agreement has been taken. Upon
their execution and delivery, this Agreement and the Settlement Agreement will
be valid and binding obligations of the Receiver (solely in his capacity as such
to the extent provided herein and therein) and the Wood River Entities,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies. The execution and delivery by Wood River Entities of this Agreement
and the Settlement Agreement, and the consummation by the Wood River Entities of
the transactions contemplated hereunder and thereunder, will not, with or
without the giving of notice or the passage of time or both violate the
provisions of any Legal Requirement of any Governmental Body,
          4.2 Ownership of Shares. The Wood River Entities have good and
marketable right, title and interest (legal and beneficial) in and to all of the
Shares. Upon payment for the Shares in accordance with this Agreement, the Wood
River Entities will convey the Shares to the Company free and clear of all
liens, pledges, security interests, charges, contractual obligations, claims or
encumbrances of any kind (other than those that may be created by the Company).
          4.3 Compliance with Other Instruments. Neither the execution and
delivery of this Agreement nor, the consummation of any of the transactions
contemplated hereby nor compliance with or fulfillment of the terms, conditions
and provisions hereof will result in the creation of any mortgage, pledge, lien,
security interest, encumbrance, contractual obligation or charge upon the Shares
(other than those created by the Company). Neither the Wood River Entities nor
the Receiver has granted any options of any sort with respect to the Shares or
any right to acquire the Shares or any interest therein other than under this
Agreement.
          4.4 No Consent Required. Other than the Approval Order (as defined
below), no consent, authorization, approval, order, license, certificate or
permit or act of or from, or declaration or filing with, any Governmental Body
or any party to any contract, agreement,

3.



--------------------------------------------------------------------------------



 



instrument, lease or license to which the Receiver or any of the Wood River
Entities is a party, is required for the execution, delivery or performance by
the Wood River Entities of this Agreement or any of the other agreements,
instruments and documents being or to be executed and delivered hereunder or in
connection herewith or for the Wood River Entities to consummate the
transactions contemplated hereby.
          4.5 Disclosure of Information. The Receiver has received all the
information he, with the advice of his financial advisors, considers necessary
or appropriate for deciding whether the Wood River Entities should sell the
Shares to the Company pursuant to this Agreement. Without limiting the
generality of the foregoing, the Receiver has read the Company’s annual report
on Form 10-K for the year ended December 31, 2006, the Company’s quarterly
reports on Form 10-Q and current reports on Form 8-K filed with the Securities
and Exchange Commission since January 1, 2007 and the Company’s proxy statement
for its 2007 annual meeting of stockholders. The Receiver acknowledges (i) that
neither the Company, nor any of the Company’s Related Parties (as defined
below), has made any representation or warranty, express or implied, except as
set forth herein or in the Settlement Agreement, regarding any aspect of the
sale and purchase of the Shares, the operation or financial condition of the
Company or the value of the Shares, (ii) that the Receiver is not relying upon
the Company or any of the Company’s Related Parties in making its decision to
sell the Shares to the Company pursuant to this Agreement, (iii) that the
Company is relying upon the truth of the representations and warranties in this
Section 4 in connection with its purchase of the Shares hereunder. For purposes
of this Agreement, “Related Parties” shall mean the Company’s current and former
directors, officers, partners, employees, attorneys, agents, successors,
assigns, current and former stockholders (including current and former limited
partners, general partners and management companies), owners, representatives,
predecessors, parents, affiliates, associates and subsidiaries.
          4.6 Continuing Rights. After the Closing, the Wood River Entities
shall have no rights with respect to the Shares, as stockholders of the Company
or otherwise, with respect to any future sale, acquisition, merger, liquidation,
dissolution or other corporate event regarding the Company or its assets (any of
the foregoing, a “Corporate Event”). The Receiver expressly acknowledges that
any such Corporate Event may result in the payment by the Company or a third
party of assets, funds or other proceeds to the Company’s stockholders in a
manner such that the value attributed to the Company’s capital stock in such
Corporate Event (either in an aggregate amount or on a per share basis) may be
greater than the purchase price paid pursuant to in this Agreement.
          4.7 Tax Consequences. The Receiver has had an opportunity to review
the federal, state and local tax consequences of the sale of the Shares to the
Company and the transactions contemplated by this Agreement with his own tax
advisors. The Receiver is relying solely on such advisors for tax advice and not
on any statements or representations of the Company or any of its respective
Related Parties. The Receiver understands that the Wood River Entities (and not
the Company) shall be responsible for their own respective tax liabilities that
may arise as a result of the transactions contemplated by this Agreement.

4.



--------------------------------------------------------------------------------



 



     5. Conditions To Closing.
          5.1 Conditions to the Company’s Obligations at the Closing. The
Company’s obligation to purchase the Shares at the Closing is subject to the
satisfaction, at or prior to the Closing Date, of the following conditions (any
one or more of which may be waived in the Company’s sole discretion):
               (a) Representations and Warranties True; Performance of
Obligations. The representations and warranties made by Wood River Entities in
Section 4 hereof shall be true and correct as of the Closing Date with the same
force and effect as if they had been made as of the Closing Date. The Wood River
Entities shall have performed all of their obligations under this Agreement that
are required to be performed prior to the Closing.
               (b) No Injunction. There shall not be in effect any injunction or
restraining order rendered by any court of competent jurisdiction that prohibits
the consummation of the transactions contemplated by this Agreement.
               (c) Approval Order. The order issued by the United States
District Court for the Southern District of New York approving the transactions
contemplated by this Agreement and the Settlement Agreement (the “Approval
Order”) shall be in full force and effect.
               (d) Sale of Remaining Shares. The Wood River Entities shall have
sold all of the Remaining Shares to the investors named on Exhibit A (or to
investment funds affiliated with any such investor and under common management
with any such investor) (the “Permitted Investors”), provided that each such
Permitted Investor that purchases Remaining Shares represents and warrants to
the Wood River Entities in writing that as of the time of the closing of such
purchase of a portion of the Remaining Shares, it does not have and does not
intend to obtain “beneficial ownership” (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) of any shares of Company
capital stock held of record or beneficially owned by the other purchasers of
the Remaining Shares (other than the Remaining Shares purchased by it or by
investment funds that are its affiliates and under common management with it).
The Receiver shall have provided copies of such written representations to the
Company prior to the Closing.
          5.2 Conditions to Obligations of the Wood River Entities. The Wood
River Entities’ obligations to sell the Shares at the Closing are subject to the
satisfaction, on or prior to the Closing, of the following conditions (any one
or more of which may be waived in the Wood River Entities’ sole discretion):
               (a) Representations and Warranties True; Performance of
Obligations. The representations and warranties made by the Company in Section 3
hereof shall be true and correct as of the Closing Date with the same force and
effect as if they had been made as of the Closing Date. The Company shall have
performed all of its obligations under this Agreement that are required to be
performed prior to the Closing.

5.



--------------------------------------------------------------------------------



 



               (b) No Injunction. There shall not be in effect any injunction or
restraining order rendered by any court of competent jurisdiction that prohibits
the consummation of the transactions contemplated by this Agreement.
               (c) Approval Order. The Approval Order shall be in full force and
effect.
               (d) Sale of Remaining Shares. The Wood River Entities shall have
sold all of the Remaining Shares to the Permitted Investors, provided that each
such Permitted Investor that purchases Remaining Shares represents and warrants
to the Wood River Entities in writing that as of the time of the closing of such
purchase of a portion of the Remaining Shares, it does not have and does not
intend to obtain “beneficial ownership” (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) of any shares of Company
capital stock held of record or beneficially owned by the other purchasers of
the Remaining Shares (other than the Remaining Shares purchased by it or by
investment funds that are its affiliates and under common management with it).
               (e) Form 8-K. The Company shall, prior to the signing of this
Agreement, have filed with the Securities and Exchange Commission the current
report on Form 8-K contemplated by Section 2(b) of the Settlement Agreement.
     6. Termination
          6.1 Termination Events. This Agreement may be terminated prior to the
Closing:
               (a) by the Company if the Closing has not taken place on or
before January 4, 2008 (other than as a result of any failure on the part of the
Company to comply with or perform its covenants and obligations under this
Agreement or the Settlement Agreement);
               (b) by the Wood River Entities if the Closing has not taken place
on or before January 4, 2008 (other than as a result of the failure on the part
of the Wood River Entities to comply with or perform any covenant or obligation
set forth in this Agreement or the Settlement Agreement); or
               (c) by the mutual consent of the Company and the Receiver.
          6.2 Termination Procedures. If the Company wishes to terminate this
Agreement pursuant to Section 6.1(a), the Company shall deliver to the Receiver
a written notice stating that the Company is terminating this Agreement and
setting forth a brief description of the basis on which the Company is
terminating this Agreement. If the Wood River Entities wish to terminate this
Agreement pursuant to Section 6.1(b), the Wood River Entities shall deliver to
the Company a written notice stating that the Wood River Entities are
terminating this Agreement and setting forth a brief description of the basis on
which they are terminating this Agreement.
          6.3 Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, all further obligations of the parties under this Agreement shall
terminate.

6.



--------------------------------------------------------------------------------



 



          6.4 Nonexclusivity of Termination Rights. The termination rights
provided in Section 6.1 shall not be deemed to be exclusive. Accordingly, the
exercise by any party of its right to terminate this Agreement pursuant to
Section 6.1 shall not be deemed to be an election of remedies and shall not be
deemed to prejudice, or to constitute or operate as a waiver of, any other right
or remedy that such party may be entitled to exercise (whether under this
Agreement, under any other contract, under any statute, rule or other legal
requirement, at common law, in equity or otherwise).
     7. Miscellaneous.
          7.1 Amendment of Registration Rights Agreement. The first sentence of
Section 8.1 of the Registration Rights Agreement is hereby amended and restated
to read as follows: “The Receiver and the Wood River Entities shall not sell,
distribute or otherwise dispose of any of the WR Common Stock until the
consummation of an Underwritten Offering or a Registered Direct Offering
resulting in the sale of at least the Minimum Number of shares of WR Common
Stock; provided, however, that this restriction shall not apply to (i) public
resales of WR Common Stock pursuant to Rule 144 under the Securities Act of
1933, as amended, (ii) to any transfer by any Wood River Entity to another Wood
River Entity or (iii) to the sales of WR Common Stock to the Company
contemplated by that certain Stock Purchase Agreement, dated as of December
[___], 2007, by and between the Company, certain Wood River Entities, and for
limited purposes, the Receiver (the “Endwave Stock Purchase Agreement”) or
(iv) to the sales of WR Common Stock by the Wood River Entities to the Permitted
Investors (as such term is defined in the Endwave Stock Purchase Agreement).”
Furthermore, the Receiver and the Company agree that, notwithstanding anything
to the contrary set forth in the Registration Rights Agreement, the Wood River
Entities (as defined in the Registration Rights Agreement) shall not have any
obligation to pay any amounts contemplated by Section 5.3 of the Registration
Rights Agreement. Immediately following the Closing, the Registration Rights
Agreement shall terminate in its entirety and such agreement and all rights and
obligations thereunder shall be of no further force and effect.
          7.2 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given by (and shall be
deemed to have been duly given) as follows: (i) at the time delivered by hand,
if delivered personally; (ii) when sent via facsimile (with confirmation);
(iii) five Business Days (as defined in the Registration Rights Agreement) after
being deposited in the mail, if sent postage prepaid, by registered or certified
mail (return receipt requested); or (iv) on the next Business Day, if timely
delivered to an express courier guaranteeing overnight delivery (with
confirmation). Notices shall be directed to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
(a) If to the Company:
Endwave Corporation
130 Baytech Drive
San Jose, California 95134
Attn: Chief Financial Officer
Facsimile: (408) 522-3102

7.



--------------------------------------------------------------------------------



 



with a copy to:
Jodie M. Bourdet, Esq.
Cooley Godward Kronish LLP
101 California Street, 5th floor
San Francisco, California 94111
Facsimile: (415) 693-2222
(b) If to the Receiver or the Wood River Entities:
Arthur J. Steinberg, Esq.
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Facsimile: (212) 836-8689
with a copy to:
Phillip A. Geraci, Esq.
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Facsimile: (212) 836-8689
          7.3 Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Wood River
Entities or the Company and the Closing.
          7.4 Severability. If any provision of this Agreement shall be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity and enforceability of the remaining provisions of this Agreement.
          7.5 Successors and Assigns. No party may assign any of its rights or
obligations under this Agreement without the prior written consent to the other
parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the parties
to this Agreement (and their permitted successors and assigns) any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement, except that the Receiver is an intended third-party
beneficiary of this Agreement and is entitled to enforce the same as if he were
fully a party hereto with respect to all of the provisions hereof. Except as
provided in the prior sentence, this Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns. Any attempted assignment
in violation of this Agreement shall be null and void ab initio.
          7.6 Entire Agreement. This Agreement (including the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and

8.



--------------------------------------------------------------------------------



 



supersedes all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.
          7.7 Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Company and
the Wood River Entities or in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege pursuant to this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement. The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.
          7.8 Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.
          7.9 Governing Law. This Agreement shall be governed in all respects by
the laws of the State of New York without giving effect to principles of
conflicts of law that would result in the application of the laws of a different
jurisdiction.
          7.10 Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          7.11 Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy and without
the necessity of posting bond.
          7.12 Receiver. It is expressly understood and agreed by the parties
hereto that (i) this Agreement is executed and delivered by the Receiver, not
individually or personally but solely in his capacity as Receiver for the Wood
River Entities and related entities; (ii) each of the representations,
undertakings, and agreements made herein on the part of the Receiver is made and
intended not as personal representations, undertakings and agreements by the
Receiver but is made and intended for the purpose of binding only the Receiver
in his capacity as Receiver for the Wood River Entities; and (iii) under no
circumstances shall the Receiver be personally liable for the payment of any
indebtedness or expenses of the Wood River Entities or be liable for the breach
or failure of any obligation, representation, warranty, or covenant made or
undertaken by the Wood River Entities under this Agreement.

9.



--------------------------------------------------------------------------------



 



          7.13 Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement shall be exclusively brought against any of the parties in the United
States District Court for the Southern District of New York, or the courts of
the State of New York in the event that such District Court does not have or
cannot acquire jurisdiction in such action or proceeding, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the World.
          7.14 Expenses. Except as otherwise provided in the Settlement
Agreement, each party to the Agreement will bear its own expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the transactions contemplated hereby.
          7.15 Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such documents, and (c) to do such other acts and things, all as the other
parties hereto may reasonably request for the purposes of carrying out the
intent of this Agreement.

10.



--------------------------------------------------------------------------------



 



          Each of the parties has executed this Agreement as of the date first
written above.

            Endwave Corporation
      By:   /s/ Edward A. Keible         Name:   Edward A. Keible       
Title:   President and Chief Executive
Officer        Wood River Partners, L.P.
      By:   /s/ Arthur Steinberg         Arthur J. Steinberg, not individually 
      but solely in his capacity as the Receiver for the Wood River Entities   
    Wood River Partners Offshore, Ltd.
      By:   /s/ Arthur Steinberg         Arthur J. Steinberg, not individually 
      but solely in his capacity as the Receiver for the Wood River Entities   
    Solely for purposes of Section 7.1

Arthur J. Steinberg, Esq., not
individually but solely in his capacity as the
Receiver of the Wood River Entities
      /s/ Arthur Steinberg       Arthur J. Steinberg      Receiver     

 



--------------------------------------------------------------------------------



 



Exhibit A
Permitted Investors
Potomac Capital Partners LP
Potomac Capital International Ltd
Pleiades Investment Partners-R LP
EagleRock Institutional Partners, LP
EagleRock Master Fund, LP
Caiman Partners LP
Slater Equity Partners LP

